           Case 4:17-cv-04709-JST Document 176 Filed 06/27/19 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF CALIFORNIA
 9                                    (SAN FRANCISCO DIVISION)

10   LOOKSMART GROUP, INC.,                              Case No. 3:17-cv-04709-JST

11                   Plaintiffs,                         [PROPOSED] ORDER GRANTING
                                                         DEFENDANT MICROSOFT
12          v.                                           CORPORATION’S ADMINISTRATIVE
                                                         MOTION TO FILE UNDER SEAL
13   MICROSOFT CORPORATION,                              EXHIBITS B AND C TO THE CHEN
                                                         DECLARATION IN SUPPORT OF ITS
14                   Defendant.                          REPLY IN SUPPORT OF DAUBERT
                                                         MOTION TO EXCLUDE TESTIMONY OF
15                                                       LOOKSMART’S DAMAGES EXPERT,
                                                         MICHAEL J. LASINSKI
16

17

18          On June 13, 2019, Defendant Microsoft Corporation (“Microsoft”) filed a Motion for
19   Administrative Relief with this Court, pursuant to this Court’s Standing Order and Civil Local
20   Rule 79-5 for permission to file under seal Exhibits B and C to the Chen Declaration in Support of
21   its Reply in Support of Its Daubert Motion to Exclude Testimony of LookSmart’s Damages
22   Expert, Michael J. Lasinski.
23          Microsoft has shown each of those documents is “privileged, protectable as a trade secret
24   or otherwise entitled to protection under the law.” Civil L.R. 79-5(b). Moreover, Microsoft has
25   shown “compelling reasons” to rebut the presumption of access to judicial records for each of
26   those documents. Both documents “might be used . . . as sources of business [or technical]
27   information that might harm [Microsoft’s] competitive standing.” Ctr. for Auto Safety v. Chrysler
28   Grp., LLC, 809 F.3d 1092, 1097 (9th Cir. 2016). Microsoft’s proposed redactions are narrowly
                                                           [PROPOSED] ORDER GRANTING MICROSOFT’S REPLY ISO
                                                                       DAUBERT MOTION TO EXCLUDE LASINSKI
                                                                                     Case No. 3:17-cv-04709-JST
            Case 4:17-cv-04709-JST Document 176 Filed 06/27/19 Page 2 of 2




 1   tailored. Therefore, the Court hereby GRANTS Microsoft’s request to file under seal the

 2   following documents:

 3      •   The highlighted portions of Exhibit B to the Declaration of Betty H. Chen in Support of
 4          Defendant Microsoft Corporation’s Reply in Support of Its Daubert Motion to Exclude

 5          Testimony of LookSmart’s Damages Expert, Michael J. Lasinski; and

 6      •   The highlighted portions of Exhibit C to the Declaration of Betty H. Chen in Support of
 7          Defendant Microsoft Corporation’s Reply in Support of Its Daubert Motion to Exclude

 8          Testimony of LookSmart’s Damages Expert, Michael J. Lasinski.

 9

10          IT IS SO ORDERED.

11          Date: June 27, 2019                  ____________________________________
                                                 Hon. Jon S. Tigar
12                                               United States District Court
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                  2        [PROPOSED] ORDER GRANTING MICROSOFT’S REPLY ISO
                                                                       DAUBERT MOTION TO EXCLUDE LASINSKI
                                                                                     Case No. 3:17-cv-04709-JST
